DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/30/2020 has been considered by the Examiner. Currently claims 1, 5, 6, and 9-10 are pending, claims 1 and 5 have been amended, and claims 2-4, 7, and 8 have been canceled. Applicant’s amendments in claim 5 have obviated the previously filed claim objections. A complete action on the merits of claims 1, 5, 6, and 9-10 follows below. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/2021 has been considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. KR 2004/12781Y1) and in view of Hall (Pub. No. 2014/0276247), and in further view of Chabal (Pub. No. 2014/0194958). 
Regarding claim 1, Choi teaches a therapeutic device (100 physical therapy equipment) comprising: a heat output unit including a heating wire (104 thermic rays), 
a low frequency wave output unit configured to generate a low-frequency wave within a predetermined band that is adapted to provide a therapeutic effect to muscles  (101a,b low frequency output stimulates the skin surface and internal tissues to promote blood circulation of the skin surface and tissues and to promote fatigue recovery) ; 
an ultrasonic wave output unit which generates an ultrasonic wave (ultrasonic output unit 102);
wherein the low-frequency wave output unit includes a plurality of electrode pads (low frequency output unit 101 is formed of a pair of rubber material conductors of positive and negative electrodes and is symmetrically connected up and down by a lead wire connected to contact terminal on a circuit board 20), the ultrasonic wave output unit includes a plurality of ultrasonic pads (ultrasonic output units 102 are connected to contact terminals thereof by cabling wire).
While Choi generally provides sequentially emitting waves (Page 10; By providing various, appropriate, and safe stimuli by blinking or sequential and intermittent operation at regular intervals for each characteristic of each device, the complex 
However, Hall provides for a therapeutic device in the form of a patch, pad, mask, or bandage [0029] comprising an array configured to deliver low and high frequency ultrasound [0082] either simultaneously or sequentially [0005], light, heat, and electrical stimulation across the skin surface (Fig. 15) wherein the array can be programmed to deliver a desired sequence of light and/or ultrasound frequencies, in pulsed or continuous mode, such that light and/or ultrasound field moves across the array in a preset pattern and at a preset speed. In addition, the array can be programmed to deliver a desired sequence of heat and/or electrical stimulation in combination with the light and/or ultrasound field [0189].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the therapeutic device such that the low-frequency wave (low frequency ultrasonic wave) and the heat are outputted alternatingly for the purposes of providing a cosmetic and therapeutic treatment as taught by Hall. Heat applied to the tissue triggers HSPs which act to reduce cellular death…if the device is also combined with low frequency ultrasound, phonophoresis of Vitamin C and other substances can be effected to further accelerate the repair process [0170]. 
While Choi generally provides sequentially emitting waves (Page 10; By providing various, appropriate, and safe stimuli by blinking or sequential and intermittent operation at regular intervals for each characteristic of each device, the complex synergy effect of treating various kinds of physical therapy functions is simple and 
However, Hall provides for a therapeutic device in the form of a patch, pad, mask, or bandage [0029] comprising an array configured to deliver low and high frequency ultrasound [0082], light, heat, and electrical stimulation across the skin surface (Fig. 15) wherein the array can be programmed to deliver a desired sequence of light and/or ultrasound frequencies, in pulsed or continuous mode, such that light and/or ultrasound field moves across the array in a preset pattern and at a preset speed. In addition, the array can be programmed to deliver a desired sequence of heat and/or electrical stimulation in combination with the light and/or ultrasound field [0189]. The microcontroller may independently control an ultrasonic transducer by adjusting the activation and deactivation of the transducer, ultrasound treatment time, and ultrasound frequency [0176].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the therapeutic device such that the ultrasonic wave (high frequency ultrasonic wave) and the heat are outputted alternatingly for the purposes of providing a cosmetic and therapeutic treatment as taught by Hall. 
The combination teaches one heating wire (the second heating wire 104 densely disposed at a dense portion of the heat output), wherein the low-frequency wave output unit and the ultrasonic wave output unit are disposed in the dense portion of the heat output unit (Fig. 3), and wherein in response to a temperature of the dense portion of the heat output unit reaching a predetermined temperature heat output of the wire is controlled (the dense portion includes the zigzag heating wire , low frequency output 
The combination does not teach an additional heating wire disposed on the entirety of the therapeutic device, and wherein the second heating wire is configured to be turned off and the first heating wire is configured to be maintained in an on state.
However, Chabal teaches a heating wire disposed on the entirety of the therapeutic device and a second heating wire disposed densely at a dense portion of the unit  (Fig, 2a provides for a low-level heating region 208 having a generally U-shaped configuration and a plurality of discrete high-level heating areas 210; likewise Fig. 4A provides for a low-level heating region 408 having a shape conforming generally to a body 404 of the wrap 402 wherein the low-level heating region 408 generally covers the area of the body 404 between the high-level heating areas 410), and  wherein the second heating wire is configured to be turned off and the first heating wire is configured to be maintained in an on state (Chabal provides [0028] for advantages of continuous low level heating by the low level heating region in combination with variations of temperature from the intermittent thermal bursts via the high-level heating regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic device of Choi to include an additional heating wire (the first heating wire) disposed on the entirety of the therapeutic apparatus , such that the second heating wire is configured to be turned off and the first heating wire is configured to be maintained in an on state, since Chabal provides for the advantages of combining continuous low level heating with variations of temperature from intermittent thermal bursts via the high-level heating 
Choi provides the (second) heating wire disposed at the dense portion of the heat output unit (the second heating wire 104 densely disposed at a dense portion of the heat output) concentradedly heats portions of the plurality of electrode pads (units 101 are formed of a pair of rubber material conductors of positive and negative electrodes). Choi is silent about specifically teaching the heating wire heats the plurality of ultrasonic pads. 
Since Choi already provides for a thermal therapy wrap capable of delivering controlled amount of thermal therapy to the patient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plurality of ultrasonic therapy pads such that they are capable of heating for the purposes of providing uniform heat in the sections in which the ultrasonic pads 101 are located near the heating wire to ensure effective therapy; and furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, the combination teaches the limitations of claim 1 and wherein each of the plurality of ultrasonic pads of the ultrasonic wave output unit is disposed between two of the plurality of electrode pads of the low frequency wave 
Regarding claim 6, the combination teaches the limitations of claim 1 and wherein the therapeutic device comprises a main body (10 waistband) for at least one output unit, disposed among the heat output unit, the low frequency wave output unit, and the ultrasonic wave output unit (the waistband 10 includes low frequency wave output unit 101, ultrasonic wave output unit 102 and heater 104). 
Regarding claim 9 the combination teaches the limitations of claim 1 and wherein the heat output unit is configured to be turned off in response to a temperature reaching a target temperature and turned on or off in response to a temperature being lower than the target temperature so as to perform an output operation alternatingly with the low frequency output unit (Page 6, 2nd paragraph. Choi provides for an over-heating device that is connected to the heating wire 104 to control the temperature within 47°C and prevent accidents. The frequency output unit 101, the low power laser output unit 103, and ultrasonic output unit 102 are mixed and arranged in an array so as to work evenly on the paint part of the body. The microprocessor 44, the output time, output intensity, and output position are appropriately adjusted so that the output unit is formed in an arrangement structure in which the output units are output single or in a combination by a predetermined stimulus period…page 10; sequential and intermittent operation at regular intervals for each characteristic of each device).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 200412781Y1) in view of Hall (Pub. No. 2014/0276247), Chabal (Pub. No. 2014/0194958), and in further view of Kirksunov (Pub. No. 2010/0228304).

However, Kirksunov provides for an electrical stimulation device and at least one secondary modality delivery means [0014]. Electrical stimulation treatment may be administered on a cyclical basis [0023]. Secondary modalities such as heat are in an active state when electrical stimulation is de-activated [0025]. Electric energy from the power supply is supplied to the electric heating or cooling at pre-programmed times, controlled by the timing circuit. The heating and cooling is provided during refractory periods of electrical stimulation, i.e. when the electrical stimulation device is not providing treatment or between treatments [0045][0097]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed output pattern of low frequency and heat for the purposes of providing comfort to the user and relief during the treatment period [0023]. 
Response to Arguments
Applicant’s remarks filed on 9/03/2020 have been considered by the Examiner. Upon further consideration of the claims and in view of Applicant’s amendments a new grounds of rejection is set forth over Choi (Pub. No. KR 2004/12781Y1) and in view of Hall (Pub. No. 2014/0276247), and in further view of Chabal (Pub. No. 2014/0194958).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAITLYN E SMITH/Primary Examiner, Art Unit 3794